Citation Nr: 1013521	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for bilateral pes 
planus.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar 
spine.

4.	Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to 
June 1985 and January 1991 to March 1991 with additional 
service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2006, April 2007 and November 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran and his representative have submitted additional 
medical records pertaining to his claims of entitlement to 
service connection for bilateral pes planus and hypertension 
and entitlement to increased evaluations for degenerative 
joint disease of the lumbar spine and major depressive 
disorder.  This pertinent evidence was received after 
certification of the appeal to the Board, and hence, was not 
reviewed by the RO.  The Board notes that neither the Veteran 
nor his representative have submitted a waiver of RO 
consideration of the newly submitted evidence.  Applicable VA 
regulations require that pertinent evidence must be referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  Thus, the 
Board must remand this appeal so that the RO may review this 
evidence and, if the claims remain denied, include such 
evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

Review the expanded record and 
readjudicate the issues of entitlement to 
service connection for bilateral pes 
planus and hypertension and entitlement to 
increased evaluations for degenerative 
joint disease of the lumbar spine and 
major depressive disorder.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

